Citation Nr: 1222641	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-17 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral knee disorders.

2.  Entitlement to service connection for bilateral hip disorders, to include as due to bilateral knee disorders.

3.  Entitlement to service connection for a low back disorder, to include as due to bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served has verified active duty for training (ACDUTRA) from May to August 1976 and active duty from January to September 1997.  However, as discussed below, not all of the Veteran's periods of active training periods have been verified.  The administrative documents for the period of active duty shows over 20 years of inactive duty for training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of these matters is now with the RO in Pittsburgh, Pennsylvania.

In September 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in December 2010.  The Board remanded the claim so that additional records could be requested, the Veteran's dates of service could be verified, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

On his formal claim for service connection, the Veteran indicated that he developed his low spine disorder in service in 2004.  Available records do not show that the Veteran was injured in 2004, and there is no verification that he had ACDUTRA in 2004.  On remand, the RO/AMC should attempt to verify ACDUTRA service in 2004 and a spine injury in 2004.  Additional information should be requested from the appellant as needed.

In a September 2005 statement, the Veteran contended that 29 years of physical training and climbing on military equipment caused the progression of his arthritis.  He also stated that injuries during service exacerbated his arthritis.  

Service connection can be established for disability due to disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA.  38 U.S.C.A. §§ 101(2), (22), (24), 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(d), 3.6(a), (c), 3.303; Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Service connection can also be established for disability due to injury, but not disease, incurred or aggravated in the line of duty during a period of INACDUTRA.  38 U.S.C.A. § 101(2), (23), (24); 38 C.F.R. §§ 3.1(d), 3.6(a), (d).

Service treatment records reveal that the Veteran fractured his right tibia, and possibly both tibias, after falling off a roof in 1995/1996.  While the record contains treatment records for this injury beginning in March 1996, it was noted the injury occurred roughly 12 weeks before that date.  On remand, an attempt should be made to obtain records from the Veteran's initial treatment after falling off the roof.  He indicated private treatment for osteoarthritis by a Dr. Fausto Lazo; treatment records from this physician are not of record.

Service records show the Veteran was initially placed on a temporary profile due to spinal arthritis in January 2001.  Notably, in April 2002 the Veteran denied a history of back trouble.  He was provided a permanent profile due to bilateral osteoarthritis of the knees in May 2001, with instructions not to run.  By March 2002, his permanent profile instructed no running, jumping, prolonged standing or walking.  

In an April 2002 report of medical history the Veteran reported a history of tibial plateau fracture on the right, and bilateral tibia fracture from a fall with residual pain in the knees.  He indicated his injury occurred in 1994.

X-rays from October 2004 revealed significant degenerative joint disease of the knees bilaterally, slightly more affecting the right knee; no significant osteoarthritis of the bilateral hip joints; and advanced degenerative disc disease with large anterior and posterior osteophytes at L3/4.  

A DA Form 2173 notes that in June 2006 the Veteran injured his left knee in the line of duty, and that he had been diagnosed with a contusion.  Details of the accident were to be attached on a separate form (SF 600), where he reported he was standing on a pillar putting boards across and one slipped out and fell off the pillar and fell on his left knee.  He had swelling and was provided an immobilizer and crutches.

August 2007 x-rays revealed moderately advanced degenerative changes of the lumbar spine without significant progression from an October 2002 x-ray study.  Additionally, he had medial joint space narrowing and degenerative changes of the knees, more so on the left side.  X-ray of the hips did not show fracture, subluxation or destructive process.

In a January 2008 report of medical history, the Veteran stated that he injured his right knee in October 2005 and that he had pain ever since.  There are no records pertaining to a knee injury in 2005, either from private medical records or through his service records.  On remand, an attempt should be made to obtain any such records.  Again, the appellant's assistance in identifying and obtaining these records should be solicited as needed.

On an October 2008 disability referral form the Veteran indicated he was diagnosed with osteoarthritis of the knees in 1995, and with arthritis of the spine and hips in 2004.  An accompanying October 2008 x-ray of the hips was noted to be normal.

During his September 2010 hearing, the Veteran testified that he injured his left knee when he fell off of an obstacle on an obstacle course that was a part of his annual training exercises.  When asked if he had trouble with his knees prior to this accident, the Veteran stated he believed he had knee pain prior to the 2006 injury because of years of physical training.  He testified he was a dual status technician and that his work and his reserve service caused wear-and-tear on his knees.  While discussing his bilateral hip pain, the Veteran described working 10-hour days at a physically demanding job.  He testified that he was not deployable in 1994 after x-rays were taken of his spine, knees and hips.  He also stated that no particular injury occurred to cause his spine and hips disorders.  He stated he had been told that x-rays showed he had arthritis in his hips.  

The Veteran testified that x-rays were taken of his lumbar spine, knees and hips at the Womack Army Hospital in 1994.  These records are not in the claims file and attempts should be made to obtain them.

In March 2011, the Veteran was afforded a VA examination.  He reported his hips began to hurt sometime after 2006, while during his 2010 hearing he testified his hips began to hurt in roughly 2000.  He reported deployment to Panama in 1997, and being called for deployment in 2004; however he was rejected as not fit for duty due to his knee, hip and back disorders.  He had a history of employment as a mechanic since 1973.  He was diagnosed with degenerative joint disease of the bilateral knees, bilateral hip strain, and degenerative disc disease of the lumbar spine.  The examiner noted the Veteran had been fraudulent in his disclosure of his prior injuries during his VA examinations, and legal testimony.  She noted that a fall from a roof severe enough to result in fractures of both tibias would account for the degenerative disc disease of his lower spine, degenerative changes in his knees and bilateral hip strain.  She also noted he had spent his entire working life as a mechanic, on his feet and bending over up to 10 hours a day, which would additionally contribute to his conditions.  She did note that his left knee injury in 2006 "likely exacerbated" his already existing osteoarthritis to the left knee, but felt that his right knee, bilateral hip and spine disorders were not exacerbated by his service or the 2006 accident.  She felt that it was impossible to determine the degree of aggravation because his prior 1995 accident was not disclosed.

It appears that a significant amount of medical evidence has been added to volume 3 of the claims folder since the March 2011 examination was conducted.  It should be reviewed in conjunction with another examination to ascertain whether the amount of aggravation, if any of the left knee can be determined.

As the Board is remanding for additional development, the Veteran should be scheduled for an additional VA examination.  The examiner should make a thorough review of the record to obtain a clinical history and insight as to the Veteran's limitations throughout his Reserves duty.   

As the record contains inconsistent statements regarding the onset of symptoms of the Veteran's claimed disorders, as well as his failure to report serious prior injuries during his Board hearing and VA examinations, the Board finds the Veteran to not be credible.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and obtain the names and addresses of all health care providers, VA and non-VA, who have provided any pertinent treatment for his bilateral knees, bilateral hips and spine since 1993.  Of particular importance are treatment records from Drs. R.A.C. and F.L., as well as treatment at Womack Army Hospital in 1994, and any treatment for his knees from a reported October 2005 injury.  Relevant VA treatment records not contained in the claims file should also be obtained and associated.  After the Veteran has signed the appropriate releases, those reports not already of record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  If the search for the identified records is unsuccessful, the RO/AMC must notify the appellant and his representative of this in accordance with 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

2.  For any newly documented injuries, the RO/AMC should undertake to verify if the injury occurred during a period of active duty, active duty for training, or inactive duty for training.  The record contains a line of duty determination for the June 2006 left knee injury.

3.  After any medical records requested above have been received, schedule the Veteran for a VA examination of his knees, hips and lumbar spine.  All indicated tests and studies should be conducted.  The claims file must be provided to the examiner for use in the study of this case.  The examiner should clearly identify all current bilateral knee, bilateral hip and low back disorders.  After the conclusion of the examination and record review, the examiner should provide the following opinions:

(a)  Whether it is at least as likely as not (50/50 probability or greater) that the Veteran's bilateral knee disorder(s), bilateral hip disorder(s), and low back disorder were incurred or aggravated (permanently worsened beyond the natural progression of the disorder) during a period of ACDUTRA/INACDUTRA or active duty.  The examiner is asked to comment on the Veteran's June 2006 left knee injury and 1995 bilateral tibia fractures.

(b)  If the examiner determines that the Veteran suffers from knee disorder(s) as a result of service, then the examiner should opine as to whether it is at least as likely as not the service-related knee disorder(s) caused or aggravated (permanently worsened beyond the natural progression of the disorder) any diagnosed bilateral hip disorder(s) or lumbar spine disorder.  

(c) If the examiner determines that any diagnosed disorder(s) were aggravated by a period of ACDUTRA/INACDUTRA or active duty, then the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310.  The Board notes that the claims file contains periodic service physical profiles and multiple x-rays to aid in this determination.  If the examiner is unable to provide a statement as to the degree of the aggravation, then the examiner should provide a rationale as to why it is not possible.

The examiner should provide a rationale for all provided opinions.

The examiner should note that the Board has found the Veteran to not be credible his when reporting his medical history, and thus the examiner must review the claims file to get an accurate account of his medical history.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  Thereafter, the RO/AMC should readjudicate each of the claims on appeal in light of all pertinent evidence and legal authority.

6.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


